UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-51891 INTERNATIONAL STEM CELL CORPORATION (Name of small business issuer in its charter) Delaware 20-4494098 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2595 Jason Court Oceanside, CA 92056 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (760)940-6383 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of class) Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. o Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB/A or any amendment to this Form 10-KSB/A. þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ State issuer’s revenues for its most recent fiscal year. $38,764 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60days. (See definition of affiliate in Rule12b-2 of the Exchange Act.) $19,806,917,based on the last price at which the shares were sold on March7, 2008 of $0.56 per share. Number of shares outstanding of each of the issuer’s classes of common equity, as of March1, 2008: Common Stock: 35,369,495 Transitional Small Business Disclosure Format (Check one): Yes o No þ TABLE OF CONTENTS Page Cautionary Note About Forward-Looking Statements ii PART I 1 Item1. Description of Business. 1 Item2. Description of Property. 22 Item3. Legal Proceedings. 23 Item4. Submission of Matters to a Vote of Security Holders. 23 PART II 23 Item5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities. 23 Item6. Management’s Discussion and Analysis or Plan of Operation. 25 Item7. Financial Statements. 30 Item8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 30 Item8A. Controls and Procedures. 30 Item8B. Other Information. 31 Item13. Exhibits. 32 Item14. Principal Accountant Fees and Services. 34 SIGNATURES 35 Exhibit 21.1 Exhibit 23.1 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit i CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-KSB contains forward-looking statements. For example, statements regarding our financial position, business strategy and other plans and objectives for future operations, and assumptions and predictions about future product demand, marketing, expenses and sales are all forward-looking statements. These statements may be found in the items of this Annual Report entitled “Description of Business” and “Management’s Discussion and Analysis or Results of Operations,” as well as in this Annual Report generally. These statements are generally accompanied by words such as “intend,” “anticipate,” “believe,” “estimate,” “potential(ly),” “continue,” “forecast,” “predict,” “plan,” “may,” “will,” “could,” “would,” “should,” “expect,” or the negative of such terms or other comparable terminology. We have based these forward-looking statements on our current expectations and projections about future events. We believe that the assumptions and expectations reflected in such forward-looking statements are reasonable, based on information available to us on the date hereof, but we cannot assure you that these assumptions and expectations will prove to have been correct or that we will take any action that we may presently be planning. However, these forward-looking statements are inherently subject to known and unknown risks and uncertainties. Actual results or experience may differ materially from those expected or anticipated in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, regulatory policies, competition from other similar businesses, and market and general economic factors. This discussion should be read in conjunction with the consolidated financial statements and notes thereto included in this Annual Report. We have identified some of the important factors that could cause future events to differ from our current expectations and they are described in this Annual Report in the section entitled “Risk Factors” which you should review carefully.
